PER CURIAM.
Appellant, Rosiek Construction Co., Inc. (Rosiek), the plaintiff in the circuit court action, challenges a final summary judgment in favor of the State of Florida, Department of Transportation (department), the defendant in the trial court. Rosiek’s breach of contract suit was based upon the department’s refusal to pay Rosiek $5.50 per square yard for removal of asphaltic concrete pavement pursuant to a provision in the contract relating to removal of existing pavement. The trial court found (1) as a matter of law, *1140the contract between the parties is not ambiguous, and (2) the removal of the asphaltic concrete pavement was included in the contract as part of the item of clearing and grubbing rather than as part of the item related to pavement removal.
Because we determine that the contract is ambiguous and there are genuine issues of material fact concerning the parties’ intent, we reverse and remand for further proceedings. Universal Underwriters Ins. Co. v. Steve Hull Chevrolet, Inc., 513 So.2d 218 (Fla. 1st DCA 1987).
BOOTH, JOANOS and WOLF, JJ., concur.